UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2377



ELIZABETH ANN FLATER,

                                            Plaintiff - Appellant,

          versus

MARVIN RUNYON, Postmaster General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-94-632-WMN)


Submitted:   February 27, 1996            Decided:   March 11, 1996


Before ERVIN, NIEMEYER, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Elizabeth Ann Flater, Appellant Pro Se. John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Lori
Joan Dym, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth Ann Flater appeals from the district court's grant

of summary judgment for the Defendant in her Title VII case al-

leging discrimination based on gender. Specifically, Flater alleged

that the United States Postal Service discriminated against her on

account of her sex when they promoted a male employee to a position
for which she had bid. We have reviewed the record and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Flater v. Runyon, No. CA-94-632-WMN (D. Md. May 31,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2